Citation Nr: 0609244	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  00-19 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of left knee reconstruction with degenerative joint 
disease prior to February 17, 2000, and in excess of 30 
percent from May 1, 2000.

2.  Entitlement to an evaluation in excess of 10 percent for 
patellofemoral pain syndrome, right knee, with synovitis 
prior to April 13, 2000, and from July 1, 2000.

3.  Entitlement to a rating in excess of 10 percent for right 
knee ligament laxity, postoperative, prior to July 1, 2000, 
and in excess of 30 percent from July 1, 2000.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The veteran served on active duty from August 1987 to 
December 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating determination of 
the Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).  This matter was previously before the 
Board in March 2004 at which time it was remanded for 
additional development.

During the course of this appeal, the veteran underwent 
surgery and was assigned temporary total disability 
evaluations for her left and right knee disorders as a result 
of the surgeries performed on them.  The Board has listed the 
issues on the title page of this decision as such due to the 
assignment of the temporary total disability evaluations.


FINDINGS OF FACT

1.  Prior to February 17, 2000, and from May 1, 2000, the 
veteran's residuals of left knee reconstruction with 
degenerative joint disease has been manifested by severe 
instability of the left knee joint.

2.  Prior to February 17, 2000, and from May 1, 2000, the 
veteran's residuals of left knee reconstruction with 
degenerative joint disease has additionally been manifested 
by some limitation of flexion with functional loss due to 
pain and weakness.  

3.  The veteran's right patellofemoral pain syndrome, right 
knee, with synovitis prior to April 13, 2000, and from July 
1, 2000, had been productive of no more than slight 
limitation of flexion with functional loss due to pain and 
weakness.

4.  Prior to and from July 1, 2000, the veteran's right knee 
ligament laxity, postoperative, has been productive of severe 
instability of the right knee.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating, to 30 percent, for 
residuals of left knee reconstruction with degenerative joint 
disease, manifested by left knee instability, prior to 
February 17, 2000, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.71a, Diagnostic Code 
5257 (2005).

2.  The criteria for a greater than 30 percent rating for 
residuals of left knee reconstruction with degenerative joint 
disease, manifested by left knee instability, from May 2000 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.71a, Diagnostic Code 5257 (2005).

3.  The criteria for a separate, 10 percent, rating for 
residuals of left knee reconstruction with degenerative joint 
disease, manifested by limitation of motion with pain, have 
been met prior to February 17, 2000, and from May 1, 2000.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.71a, Diagnostic Codes 5003, 5260, 5261 (2005).

4.  The criteria for a rating in excess of 10 percent for 
patellofemoral pain syndrome, right knee, with synovitis 
prior to April 13, 2000, and from July 1, 2000, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2005).

5.  The criteria for a 30 percent rating for right knee 
ligament laxity prior to July 1, 2000, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.71a, Diagnostic Code 5257 (2005).

6.  The criteria for a 30 percent rating for right knee 
ligament laxity from July 1, 2000, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.71a, Diagnostic Code 5257 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In this case, 
the March 2000 denial preceded the enactment of the VCAA.  
Thereafter, the RO did furnish VCAA notice to the veteran 
regarding this issue in November 2003.  Because the VCAA 
notice in this case was not provided to the appellant prior 
to the RO decision from which he appeals, it can be argued 
that the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In the November 2003 letter, as well as the May 2000 
statement of the case and September 2000, September 2003, and 
June 2005, supplemental statements of the case, the RO 
informed the appellant of the applicable laws and 
regulations, including applicable provisions of the VCAA, the 
evidence needed to substantiate the claim, and which party 
was responsible for obtaining the evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002); see also Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  In the November 2003 
letter, VA informed the appellant that it would obtain the 
available records in the custody of federal departments and 
agencies and request medical records from identified private 
health care providers.  VA also informed the veteran to send 
copies of any relevant evidence she had in her possession and 
that she could also get any relevant records himself and send 
them to VA.  Thus, the Board finds that VA's duty to notify 
has been fulfilled and any defect in the timing of such 
notice constitutes harmless error.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Although the present appeal 
involves an increased rating issue, VA believes that the 
Dingess/Hartman analysis can be analogously applied to the 
increased rating issue situation so as to require notice 
regarding the effective date of any increased rating.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating, but she was 
not given notice of the type of evidence necessary to 
establish an effective date for the rating.  Despite the 
inadequate notice provided to the veteran on this element, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby.)  The Board notes that 
the RO did furnish the veteran a letter in November 2003 in 
which it advised her that it was responsible for obtaining VA 
medical records.  She was also advised to complete and return 
a medical release for so the RO could attempt to obtain 
identified private medical records.  The veteran was also 
advised that VA would make arrangements for a VA examination 
if necessary to make a decision in his claim.  In determining 
the effective date for an increased rating, consideration is 
given to evidence which shows if and when an increase in 
disability occurred.  38 U.S.C.A. § 5110(b).  In view of the 
fact that the RO took appropriate action to assist the 
veteran in obtaining all such evidence, the Board concludes 
that there was no prejudice to the veteran due to any failure 
to notify her as to the type of evidence necessary to 
establish the effective date for an increase in his rating. 

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate her claims, including 
obtaining VA medical records identified by the appellant.  In 
addition, the appellant was afforded VA examinations during 
the appeal period and was provided with the opportunity to 
attend a hearing.  The appellant has not indicated that any 
additional pertinent evidence exists, and there is no 
indication that any such evidence exists.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Background

In December 1993, the RO granted service connection for post 
anterior cruciate ligament reconstruction, instability of the 
left knee, and assigned a 20 percent evaluation effective 
December 29, 1992.  The RO also granted service connection 
for patellofemoral pain syndrome, right knee, and assigned a 
noncompensable evaluation also effective December 29, 1992.

In October 1999, the veteran filed a claim for increased 
evaluations for her knee disabilities, asserting that the 
disabilities had worsened and caused constant pain.

VA outpatient records dated in 1999 reflect the veteran's 
complaints of continuing bilateral knee pain.  In September 
1999, she was seen due to a fall down some stairs the 
previous night.  She reported that her left knee buckled 
prior to the fall.  Examination of the left knee showed no 
obvious deformity, swelling, erythema or heat.  There was no 
ecchymosis.  Tenderness (3+) was noted with left palpation 
over the medial aspect.  On extension, there was slight 
flattening of the patella as compared to the right.  There 
was no palpable crepitus; however, a full exam could not be 
accomplished due to pain.  An October 1999 outpatient record 
shows that the veteran reported falling three weeks earlier 
and of wearing a right leg brace ever since, but with 
increasing left knee pain.  She also reported another fall 
two nights earlier.  She was assessed as having pain, not 
entirely controlled by Tylenol with Codeine.  Another October 
1999 outpatient record reflects an assessment of chronic knee 
pain.

On VA examination in January 2000, the veteran reported 
bilateral knee pain on a daily basis.  She also reported 
swelling primarily in the left knee and intermittent 
collapsing of the left knee.  She said she wore a stabilizing 
brace and avoided stairs.  She walked with a cane at times.  
With respect to the right knee, the veteran reported locking 
at times.  She also reported right knee flare-ups with 
increased pain, but without additional loss of range of 
motion, incoordination, or fatigue.  Examination of the 
veteran's left knee revealed a well-healed surgical scar in 
the anterior aspect consistent with ACL reconstruction.  
There was mild effusion present.  She had range of motion of 
0 to 90 degrees.  There was no lateral collateral, medial 
collateral, or cruciate ligament laxity identified.  
McMurray's maneuver was negative.  Examination of the right 
knee revealed mild patellofemoral tenderness with synovitis.  
There was 3+ crepitation on range of motion which was from 0 
to 130 degrees.  There was no lateral collateral, medial 
collateral, or cruciate ligament laxity identified.  
McMurrays' maneuver was negative.  There was generalized 
quadriceps atrophy in both quad mechanisms.  The veteran was 
diagnosed as having anterior cruciate ligament tear, left 
knee status post reconstruction with degenerative joint 
disease, and patellofemoral pain syndrome with synovitis, 
right knee.  There was a notation that further surgery to the 
veteran's left knee was pending.  

A private operative report dated in February 2000 shows that 
the veteran underwent arthroscopy, patellochondroplasty of 
the left knee.   

In a February 2000 statement, the veteran noted the left knee 
surgery she underwent and said that she was currently on 
crutches and in a lot of pain.

In March 2000, the RO increased the veteran's evaluation for 
her right knee disability from 0 to 10 percent disabling, 
effective October 6, 1999.  The also RO continued the 20 
percent evaluation for the veteran's left knee disability.  

Private medical records show that in April 2000 the veteran 
underwent an arthroscopy, chondroplasty of patella; lateral 
retinacular release, right knee.  

The veteran remarked in an April 2000 statement that the 
surgeries were not fixing her knees and that they were 
"degenerating."  

On VA examination in June 2000, the veteran complained of 
chronic patellofemoral pain in both knees and that they felt 
"hot."  The screw in the left knee migrated out 
approximately 6 cm on x-ray and was causing the veteran 
discomfort.  She also reported morning stiffness in both 
knees, crepitation, and popping and clunking sounds.  She had 
locking and catching in both knees requiring her to 
manipulate the knee to release it.  She said she was unable 
to tolerate stairs or drive an automobile because of knee 
pain.  On examination the veteran was ambulatory, but had a 
very stiff, guarded gait.  There was a well-healed surgical 
scar over the anterior aspect of the left knee consistent 
with ACL reconstruction.  There was "exquisite tenderness" 
of both patellofemoral joints bilaterally.  Range of motion 
revealed 0 to 110 degrees of flexion on the left and 0 to 120 
degrees on the right.  There was no ligamentous laxity in 
either knee either laterally, medially, anteriorly or 
posteriorly.  There was a negative McMurray's.  There was a 
half inch of quadriceps atrophy on the right compared to the 
left.  The veteran was diagnosed as having anterior cruciate 
ligament insufficiency left knee status post reconstruction 
with bilateral chondromalacia of the patella status post 
bilateral chondroplasties and retinacular release right.  The 
examiner remarked that the veteran would be expected to see 
flare-ups of pain depending on the activity.  He said she 
also would have an estimated additional loss of motion of 50-
60 degrees in flexion based on examination and history.  He 
said she would also have increased weakness, muscle fatigue 
and some incoordination during locking episodes resulting in 
an unstable gait.  Films that the veteran brought with her 
that were taken through arthroscope revealed severe 
fragmentation of the underside of the patella bilaterally.  

The veteran was seen at a VA Women's Health Clinic in August 
2000 for problems that included severe, bilateral, knee pain.  
The veteran reported no reduction in knee pain since 
undergoing recent knee surgeries in February 2000 (left knee) 
and April 2000 (right knee).  She also reported that she 
could not negotiate stairs.  On examination she had an 
antalgic, stiff-knee gait and her right patella easily 
subluxed laterally.  She was also noted to be in obvious 
pain.  Her reported problems also involved back disc problems 
due to a motor vehicle accident she was in in January of that 
year.  She was referred to prosthetics for a Rollator Walker 
and cane.  

VA outpatient records dated in 2000 and 2001 show treatment 
for various ailments, and include the veteran's continuing 
complaints of bilateral knee pain.  

The veteran reported in a May 2001 statement that she was in 
"tremendous pain" all the time due to her knees.  

During a VA pharmacy consult in June 2001, the veteran said 
that she was taking MS contin 30 mg q 6 hours and IR morphine 
15 mg as needed for breakthrough pain.  Her pain was noted to 
be controlled to a tolerable level with these medications.  
She was reportedly taking the pain medication for back and 
knee pain.

In November 2001, the veteran underwent a VA examination for 
aid and attendance/housebound benefits.  The examiner noted 
that the veteran had had a total of seven knee surgeries on 
both knees and that they had deteriorated to such an extent 
that her private orthopedic physician was recommending a 
bilateral total knee replacement, but that this was not 
possible due to her young age (34).  On examination the 
veteran had weakness and instability of the knees.  She also 
had difficulty with balance and a history of falls.  Her 
propulsion was slow.  She was able to walk approximately 15 
or 20 feet before needing a rest.  She used a cane and was 
recommended for a walker.  

VA outpatient records dated in 2002 reflect the veteran's 
complaints of knee pain and problems ambulating due to her 
knee and back problems.  A June 2002 occupational progress 
note states that the veteran's spouse quit his job to stay 
home and care for the veteran and their children.  It is 
noted that the veteran was able to ambulate indoors at a 
limit of 100 feet with use of ambulation device (cane or 
walker) and outdoor ambulation was much reduced (to 25-30').  
It is further noted that the veteran's ambulation was not 
reflective of maximal function due to recent back surgery.

According to a June 2002 progress note from the VA Chief, 
Physical Medicine and Rehabilitation Service, the veteran's 
request for power mobility was denied on the basis that the 
veteran's lower extremity problems and chronic pain did not 
qualify for powered mobility.  The physician expressed 
concern on the veteran's likely dependence on powered 
mobility and stated that it should be avoided for her long 
term best interest.  

In a June 2002 rating decision, the RO granted service 
connection for chronic pain syndrome with depression and 
anxiety, rated 100 percent disabling effective July 1, 2000, 
right knee patellofemoral pain syndrome with synovitis, rated 
10 percent disabling effective July 1, 2000.  The RO also 
increased the veteran's rating for knee ligament laxity, 
postoperative, to 30 percent disabling, effective July 1, 
2000, and increased residuals of left knee reconstruction 
with arthritis to 30 percent disabling, effective May 1, 
2000.  

VA outpatient records in 2003 and 2004 pertain primarily to 
the veteran's back disability and other nonservice-connected 
disabilities, but do include "knee arthralgia" on a March 
2004 active problem list.  

During an April 2004 VA examination, the veteran said that 
she was no longer working due to physical ailments, including 
her knees.  Examination of the knees revealed arthroscopic 
surgical scars on the lateral aspect of the left knee and the 
anterior aspects of both patellas.  There was no evidence of 
effusion and no evidence of crepitus on either knee.  Range 
of motion of the knees was roughly 0 to 110 degrees.  There 
was marked quadriceps atrophy bilaterally.  Quadriceps and 
hamstring strength was not measurable due to the veteran's 
jerking efforts at making any resistance to movement.  There 
was no evidence of laxity of the collateral or cruciate 
ligaments.  There was no evident knee pain registered by the 
veteran during passive range of motion or during resistive 
testing.  The veteran was diagnosed as having left knee 
status post reconstruction of anterior cruciate ligament with 
degenerative disease and chondromalacia of the patellae by 
history and right knee patellofemoral syndrome with history 
of synovitis and status post chondroplasty and reitnacular 
release.  The examiner remarked that the veteran had a 
tendency to exaggerate many of her symptoms in such a way as 
to cause a rather confused clinical picture.  He said she had 
physical limitations that were not well defined, and 
interfered with her ability to be driven anywhere that 
provided x-rays or formal orthopedic evaluations by trained 
specialists.  The examiner noted that the last x-rays on file 
were dated in 1993.  He said the veteran's major disability 
was her back and that her knee conditions were no longer an 
issue since she was immobilized in a wheelchair.  He noted 
that this contributed further to her loss of quadriceps and 
hamstring strength.

III.  Analysis

A.  Rating Criteria

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  When assessing a 
claim for increased rating, the current level of disability 
is generally of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Arthritis due to trauma and substantiated by x-ray findings 
is to be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis, in turn, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint or 
joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  Id.

Under Code 5260 for limitation of flexion, a 0 percent 
evaluation is warranted for knee flexion limited to 60 
degrees, a 10 percent evaluation is warranted for knee 
flexion limited to 45 degrees and a 20 percent evaluation is 
warranted for knee flexion limited to 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2005).

For limitation of extension under Code 5261, a 0 percent 
evaluation is warranted for extension limited to 5 degrees, a 
10 percent evaluation is warranted for extension limited to 
10 degrees, and a 20 percent evaluation is warranted for 
extension limited to 15 degrees. 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2005).

Flexion of the knee to 140 degrees is considered full and 
extension to 0 degrees is considered full.  See 38 C.F.R. § 
4.71, Plate II.

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

Diagnostic Code 5257 contemplates knee, other impairment of:  
recurrent subluxation or lateral instability, and provides 
that a 10 percent rating is warranted for mild 
symptomatology, a 20 percent rating for moderate 
symptomatology and a 30 percent rating for severe 
symptomatology.  See 38 C.F.R. § 4.71a, Code 5257.

Diagnostic Code 5258 provides for a 20 percent rating for 
cartilage, semilunar, dislocated, with frequent episodes of 
"locking," pain, and effusion into the joint.  

Diagnostic Code 5262 pertains to impairment of the tibia and 
fibula and provides for a 10 percent rating for malunion with 
slight knee or ankle disability.  A 20 percent rating is 
warranted for malunion with moderate knee or ankle 
disability, and a 30 percent rating is warranted for malunion 
with severe knee or ankle disability.  For a 40 percent 
rating, there must be nonunion of the tibia and fibula with 
loose motion, requiring brace.

It is evident from the facts in this case that the veteran's 
pain and mobility problems include not just her service-
connected knee disabilities, but also a nonservice-connected 
back disability.  To the extent that the veteran's knee 
symptomatology can be separated from her back symptomatology 
for VA rating purposes, VA has done so.  However, the Board 
notes that the Court in Mittleider v. West, 11 Vet. App. 181, 
182 (1998) (per curiam), stated that "when it is not possible 
to separate the effects of the [service-connected condition 
and the non-service-connected condition], VA regulations at 
38 C.F.R. § 3.102, which require that reasonable doubt on any 
issue be resolved in the appellant's favor, clearly dictate 
that such signs and symptoms be attributed to the service-
connected condition.  61 Fed. Reg. 52698 (Oct. 8, 1996)."

B.  Left Knee

The veteran's rating of 20 percent for residuals of left knee 
reconstruction with degenerative joint disease prior to 
February 17, 2000, was rated by analogy to Code 5258.  As 
noted above, this code provides for a 20 percent rating for 
cartilage, semilunar, dislocated, with frequent episodes of 
"locking," pain, and effusion into the joint.  This is the 
only available rating under Code 5258.  The RO rated the 
veteran under this code by analogy since the evidence does 
not show that the veteran's service-connected left knee 
disability actually has cartilage, semilunar, dislocated.  
See 38 C.F.R. § 4.120 (when an unlisted condition is 
encountered, it will be permissible to rate under a closely 
related disease or injury in which the functions affected, 
anatomical localization, and symptomatology are closely 
analogous). 

The veteran's current rating of 30 percent, from May 1, 2000, 
is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5258, for 
impairment of the tibia and fibula.  The RO rated the veteran 
under this code also by analogy since the evidence does not 
show that the veteran's service-connected left knee 
disability actually involves malunion or nonunion of the 
tibia and fibula.  

After considering the evidence in its entirety, the Board 
finds that Code 5257 is a more applicable code to apply to 
the veteran's left knee disability for the period both prior 
to February 17, 2000, and from May 1, 2000.  As noted above, 
this code is referable generally to recurrent subluxation or 
lateral instability, with a 20 percent rating for moderate 
knee impairment and a maximum allowable rating of 30 percent 
for severe knee impairment.  

Although no ligament laxity was found on VA examinations in 
January 2000, June 2000 VA, or the more recent VA examination 
in April 2004, left knee instability was noted during a 
November 2001 VA examination.  Notably, the November 2001 VA 
examiner said that continuing knee instability and weakness 
created safety issues for the veteran and she had a history 
of multiple accidental falls since 1997.  He specifically 
referred to falls that the veteran sustained in February 
1998, September 1999 and October 1999.  Although it is not 
clear with every reported fall which knee was responsible, 
the veteran did report during a September 1999 VA medical 
visit that her left knee had buckled prior to her fall the 
previous night.  In addition, the veteran reported in January 
2000 that she experienced intermittent collapsing of the left 
knee.  Also during this examination, the veteran was noted to 
wear a stabilizing brace and use a cane at times.  More 
recent records dated in 2004 show that she is now in a 
wheelchair.  

The November 2001 examiner further noted that the veteran had 
had a total of seven surgeries on her knees and her knee 
condition had deteriorated to such an extent that her private 
orthopedic physician was recommending a bilateral total knee 
replacement, but that this was not possible due to the 
veteran's young age.  In light of this evidence, the Board 
finds that the veteran is entitled to an increased rating, to 
30 percent, for left knee instability for the period prior to 
February 17, 2000.  Furthermore, since this is the maximum 
allowable rating under Code 5257 for knee subluxation or 
instability, a higher than 30 percent rating is simply not 
warranted under this code for the period either prior to 
February 17, 2000, or from May 1, 2000.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).

In addition to the veteran's left knee instability, she also 
suffers from arthritis, pain and limitation of motion on 
flexion.  Accordingly, the Board finds that the veteran is 
entitled to a separate rating under Code 5260 for limitation 
of flexion both prior to February 17, 2000, and from May 1, 
2000.  See VAOPGCPREC 23-97 (O.G.C. Prec. 23-97) (when a knee 
disorder is rated under Diagnostic Code 5257, and a veteran 
also has limitation of motion which at least meets the 
criteria for a zero percent evaluation under Diagnostic Code 
5260 or 5261, separate evaluations may be assigned for 
arthritis with limitation of motion and for instability).

Range of motion findings on VA examinations for the left knee 
includes 0 to 90 degrees in January 2000, 0 to 110 degrees in 
June 2000, and 0 to 110 degrees in April 2004.  This is 
reflective of normal extension and some limitation of motion 
of flexion.  See 38 C.F.R. § 4.71a, Plate II.  Although the 
demonstrated limitations of flexion of 90 and 110 degrees do 
not meet the criteria for a 0 percent rating under Code 5260 
based on a strict adherence to the rating criteria, the 
veteran is entitled to a higher rating based on functional 
loss due to pain and weakness.  38 C.F.R. §§ 4.40, 4.45; 
Deluca, supra.  Most notable is the June 2000 VA examiner's 
assessment that the veteran had an additional 50 to 60 degree 
loss of flexion during flare-ups, as well as increased 
weakness, muscle fatigue and incoordination.  This certainly 
warrants the veteran's entitlement to a separate, 
compensable, 10 percent, rating under Code 5260 for 
limitation of flexion.  This rating is applicable for the 
periods prior to February 17, 2000, and from May 1, 2000.

In view of the veteran's normal findings on extension during 
the appeal period, separate ratings for both limitation of 
flexion and limitation of extension are not warranted.  See 
VAOPGCPREC 9-2004 (September 17, 2004).    

The only other code, other than limitation of motion, that 
allows for higher than 30 percent rating for the left knee is 
Code 5256 for knee ankylosis.  However, as there is no 
evidence that the veteran has ankylosis this diagnostic code 
does not apply.



C.  Right Knee

Patellofemoral Syndrome with Synovitis

The veteran's service-connected right patellofemoral pain 
syndrome with synovitis has been rated at 10 percent for 
arthritis with painful motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.   

Like the left knee, the veteran's right knee pain is well 
documented in her medical records.  As to functional loss, 
the June 2000 VA examiner stated that the veteran had flare-
ups of pain and estimated an additional loss of 50 to 60 
degrees in flexion during flare-ups.  He also noted increased 
weakness, muscle fatigue and incoordination.  Thus, there is 
no disputing that the veteran has functional loss in the 
right knee due to pain.

Turning to the limitation of motion findings, the veteran's 
demonstrated ranges of motion in the right knee include 0 to 
130 degrees during a January 2000 VA examination, 0 to 120 
degrees during a June 2000 VA examination, and 0 to 
110 degrees during an April 2004 VA examination.  These 
findings represent normal extension and slight limitation of 
flexion.  See 38 C.F.R. § 4.71a, Plate II.  Accordingly, 
based on a strict adherence to the rating criteria, the 
findings do not even warrant a noncompensable rating for 
limitation of flexion.  However, after considering the 
veteran's entitlement to a higher rating due to her 
functional loss and pain, the Board finds that the veteran is 
appropriately rated at 10 percent for right patellofemoral 
pain syndrome with synovitis for the period prior to April 
13, 2000, and from July 1, 2000 under Code 5260.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59.  A higher than 10 percent rating 
for the right knee is simply not warranted in view of the 
slight degree of actual limitation of flexion demonstrated.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

As indicated above, the Board does not interpret VA's General 
Counsel Opinion, VAOPGCPREC 9-2004, as providing for separate 
ratings for limitation of flexion and extension in view of 
the veteran's normal range of extension in the medical 
records.

Additionally, in the absence of evidence of disability 
comparable to ankylosis, dislocation of semi-lunar cartilage, 
or impairment of the tibia or fibula, Diagnostic Codes 5256, 
5258, or 5262, respectively, are not applicable.

Based on the foregoing, the preponderance of the evidence is 
against a rating in excess of 10 percent for patellofemoral 
syndrome with synovitis, right knee, for periods prior to 
April 13, 2000, and from July 1, 2000.  As such, the benefit 
of the doubt doctrine is not applicable in this matter and 
the claim must be denied.  38 U.S.C.A. § 5107 (West 2002).

Laxity

As noted above, Diagnostic Code 5257 contemplates knee, other 
impairment of:  recurrent subluxation or lateral instability, 
and provides that a 20 percent evaluation is warranted for 
moderate symptomatology and a 30 percent evaluation is 
warranted for severe symptomatology.  See 38 C.F.R. § 4.71a, 
Code 5257.

In this case, the veteran has been rated at 10 percent under 
Code 5257 for the period prior to July 1, 2000, and at 30 
percent from July 1, 2000.  

The evidence with respect to the veteran's right knee 
instability essentially mirrors the evidence regarding his 
left knee instability.  That is, although no ligament laxity 
was found on VA examinations in January 2000, June 2000 VA, 
or the more recent VA examination in April 2004, the veteran 
was found to have continuing knee instability in both knees 
during a November 2001 VA examination.  The November 2001 VA 
examiner also noted the veteran's history of falls since 
1997, including falls that the veteran was treated for in 
February 1998, September 1999 and October 1999.  And while it 
is not entirely clear from the evidence which knee was 
involved in which falls, the veteran did report during an 
October 1999 VA outpatient visit that she had been wearing a 
right leg brace ever since a fall three weeks earlier.  The 
evidence also shows that the veteran reported using a cane 
during the January 2000 VA examination and reported during 
that examination that her right knee locked at times.  In 
addition, an August 2000 outpatient record from the Women's 
Clinic notes that the veteran's right patella easily subluxed 
laterally.

As to the severity of this condition, the November 2001 VA 
examiner noted that the veteran had had a total of seven 
surgeries on her knees and that her knee condition had 
deteriorated to such an extent that her private orthopedic 
physician was recommending a bilateral total knee 
replacement, but that this was not possible due to the 
veteran's young age.  Recent records show that the veteran is 
presently in a wheel chair.  In light of this evidence, the 
Board finds that the veteran is entitled to a 30 percent 
rating for the period prior to July 1, 2000, for right knee 
instability under Code 5257.  

Additionally, as the veteran's present 30 percent rating for 
the periods both prior to and from July 1, 2000, is the 
highest allowable rating for under Code 5257 for instability, 
a higher evaluation under this code is simply not warranted.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Extraschedular Consideration

The Board also finds the criteria for invoking the procedures 
for assignment of a higher evaluation on an extra-schedular 
basis are not met, in the absence of evidence showing that 
the veteran's right and/or left knee disabilities have 
resulted in marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation); warranted 
frequent periods of hospitalization; or otherwise has 
rendered impractical the application of the regular schedular 
standards.  The Board is thus not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

An increased rating, to 30 percent, for residuals of left 
knee reconstruction with degenerative joint disease, 
manifested by left knee instability, prior to February 17, 
2000, is granted; subject to the law and regulations 
governing the payment of monetary benefits.

A rating in excess of 30 percent for residuals of left knee 
reconstruction with degenerative joint disease, manifested by 
left knee instability, from February 17, 2000, is denied.

A separate, 10 percent, rating for residuals of left knee 
reconstruction with degenerative joint disease, manifested by 
limitation of flexion with pain, prior to February 17, 2000, 
and from May 1, 2000, is granted; subject to the law and 
regulations governing the payment of monetary benefits.

A rating in excess of 10 percent for patellofemoral pain 
syndrome, right knee, with synovitis prior to April 13, 2000, 
and from July 1, 2000, is denied.

An increased rating, to 30 percent, for right knee ligament 
laxity prior to July 1, 2000, is granted; subject to the law 
and regulations governing the payment of monetary benefits.

A rating in excess of 30 percent for right knee ligament 
laxity from July 1, 2000, is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


